DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,030,310.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-16 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/329,618
1. A system for disabling a malicious electronic control unit (ECU) of a plurality of ECUs in communication with a controller area network (CAN) bus network, comprising: a non-transitory memory having stored thereon a code for execution by at least one hardware processor of a computing device in communication with the plurality of ECUs and the CAN bus network, the code comprising: code instructions for detecting a malicious message transmitted by the malicious ECU over the CAN bus network; and code instructions for injecting a plurality of bits over the CAN bus network to trigger a predefined plurality of errors for disabling the malicious ECU before the malicious ECU makes an additional attempt to retransmit an additional instance of the malicious message, wherein the predefined number of the plurality of errors are triggered by a plurality of injection sessions, wherein each bit injection session is triggered in response to detection of an additional error, and wherein a first injection session of the plurality of injection sessions comprises injecting bits to trigger a first error and transmission of a first error flag, wherein a current error count value stored by at least one error counter of the malicious ECU is increased by the transmission of the first error flag; the code further comprising: code instructions for interrupting the error frame storing the first error flag and injecting bits as an additional bit injection session for manipulating the form of the error frame to trigger a form error, wherein the form error triggers Page 44 of 50Attorney Docket No. P170608USC transmission of another error flag which triggers another increase of the current error count value stored by the at least one error counter of the malicious ECU; code instructions for iterating the interrupting of an additional error frame and the injection of bits as an additional bit injection session for manipulating the form of the error frame, to trigger at each iteration the transmission of a form error form and a respective increase of the current error count value, wherein the number of iterations are performed accordingly to generate the predefined number of the plurality of errors for disabling the malicious ECU.  
2. The system of claim 1, wherein a current error count value stored by at least one error counter of the malicious ECU is increased above an error threshold denoting disabling of the malicious ECU in response to the triggered predefined plurality of errors.  
3. The system of claim 2, wherein a difference between the current error count value and the error threshold is greater than the value by which the error counter increases the current error count value in response to a single generated error.  
4. The system of claim 2, wherein the predefined number of the plurality of errors is computed according to the error threshold value divided by amount of increase of the current error count value in response to generating a single error.  
5. The system of claim 2, wherein the predefined number of the plurality of errors is 32 when the error threshold value is 255 and when the current transmit error count value is increased by 8 in response to generating a single error.  
6. The system of claim 1, wherein the injected bits are designed to trigger one or more of the following errors, selected from the group consisting of: bit stuffing, bit error, cyclic redundancy check (CRC), monitoring, frame, and acknowledgement errors.  
7. The system of claim 1, wherein manipulating the form of the error frame comprises transmitting a single dominant bit in place of the expected at least one recessive bit of an error delimiter field of the error frame.  
8. The system of claim 1, wherein the last iteration of the interrupting the error frame is performed without the manipulating the form of the error frame.  
9. A computer program product for disabling a malicious electronic control unit (ECU) of a plurality of ECUs in communication with a controller area network (CAN) bus network, comprising: a non-transitory memory having stored thereon a code for execution by at least one hardware processor of a computing device in communication with the plurality of ECUs and the CAN bus network, the code comprising: instructions for detecting a malicious message transmitted by the malicious ECU over the CAN bus network; and instructions for injecting a plurality of bits over the CAN bus network to trigger a predefined plurality of errors for disabling the malicious ECU before the malicious ECU makes an additional attempt to retransmit an additional instance of the malicious message, Page 46 of 50Attorney Docket No. P170608USC wherein the predefined number of the plurality of errors are triggered by a plurality of injection sessions, wherein each bit injection session is triggered in response to detection of an additional error, and wherein a first injection session of the plurality of injection sessions comprises injecting bits to trigger a first error and transmission of a first error flag, wherein a current error count value stored by at least one error counter of the malicious ECU is increased by the transmission of the first error flag; the code further comprising: instructions for interrupting the error frame storing the first error flag and injecting bits as an additional bit injection session for manipulating the form of the error frame to trigger a form error, wherein the form error triggers transmission of another error flag which triggers another increase of the current error count value stored by the at least one error counter of the malicious ECU; instructions for iterating the interrupting of an additional error frame and the injection of bits as an additional bit injection session for manipulating the form of the error frame, to trigger at each iteration the transmission of a form error form and a respective increase of the current error count value, wherein the number of iterations are performed accordingly to generate the predefined number of the plurality of errors for disabling the malicious ECU.  
10. The computer program product of claim 9, wherein a current error count value stored by at least one error counter of the malicious ECU is increased above an error threshold denoting disabling of the malicious ECU in response to the triggered predefined plurality of errors.  
11. The computer program product of claim 10, wherein a difference between the current error count value and the error threshold is greater than the value by which the error counter increases the current error count value in response to a single generated error.  
12. The computer program product of claim 10, wherein the predefined number of the plurality of errors is computed according to the error threshold value divided by amount of increase of the current error count value in response to generating a single error.  
13. The computer program product of claim 10, wherein the predefined number of the plurality of errors is 32 when the error threshold value is 255 and when the current transmit error count value is increased by 8 in response to generating a single error.  
14. The computer program product of claim 9, wherein the injected bits are designed to trigger one or more of the following errors, selected from the group consisting of. bit stuffing, bit error, cyclic redundancy check (CRC), monitoring, frame, and acknowledgement errors.  
15. The computer program product of claim 9, wherein manipulating the form of the error frame comprises transmitting a single dominant bit in place of the expected at least one recessive bit of an error delimiter field of the error frame.  
16. The computer program product of claim 9, wherein the last iteration of the interrupting the error frame is performed without the manipulating the form of the error frame.
U.S. Patent 11,030,310
1. A computer implemented method of disabling a malicious electronic control unit (ECU) of a plurality of ECUs in communication with a controller area network (CAN) bus network, the method executed by a computing device in communication with the plurality of ECUs and the CAN bus network, the method comprising:
detecting a malicious message transmitted by the malicious ECU over the CAN bus network; and
injecting a plurality of bits over the CAN bus network to trigger a predefined plurality of errors for disabling the malicious ECU before the malicious ECU makes an additional attempt to retransmit an additional instance of the malicious message;
wherein the predefined number of the plurality of errors are triggered by a plurality of injection sessions, wherein each bit injection session is triggered in response to detection of an additional error;
wherein a first injection session of the plurality of injection sessions comprises injecting bits to trigger a first error and transmission of a first error flag, wherein a current error count value stored by at least one error counter of the malicious ECU is increased by the transmission of the first error flag; and further comprising:
interrupting the error frame storing the first error flag and injecting bits as an additional bit injection session for manipulating the form of the error frame to trigger a form error, wherein the form error triggers transmission of another error flag which triggers another increase of the current error count value stored by the at least one error counter of the malicious ECU;
iterating the interrupting of an additional error frame and the injection of bits as an additional bit injection session for manipulating the form of the error frame, to trigger at each iteration the transmission of a form error form and a respective increase of the current error count value,
wherein the number of iterations are performed accordingly to generate the predefined number of the plurality of errors for disabling the malicious ECU.
2. The computer implemented method of claim 1, wherein a current error count value stored by at least one error counter of the malicious ECU is increased above an error threshold denoting disabling of the malicious ECU in response to the triggered predefined plurality of errors.
3. The computer implemented method of claim 2, wherein a difference between the current error count value and the error threshold is greater than the value by which the error counter increases the current error count value in response to a single generated error.
4. The computer implemented method of claim 2, wherein the predefined number of the plurality of errors is computed according to the error threshold value divided by amount of increase of the current error count value in response to generating a single error.
5. The computer implemented method of claim 2, wherein the predefined number of the plurality of errors is 32 when the error threshold value is 255 and when the current transmit error count value is increased by 8 in response to generating a single error.
6. The computer implemented method of claim 1, wherein the injected bits are designed to trigger one or more of the following errors, selected from the group consisting of: bit stuffing, bit error, cyclic redundancy check (CRC), monitoring, frame, and acknowledgement errors.
7. The computer implemented method of claim 1, wherein manipulating the form of the error frame comprises transmitting a single dominant bit in place of the expected at least one recessive bit of an error delimiter field of the error frame.
8. The computer implemented method of claim 1, wherein the last iteration of the interrupting the error frame is performed without the manipulating the form of the error frame.
9. A computer implemented method of disabling a malicious electronic control unit (ECU) of a plurality of ECUs in communication with a controller area network (CAN) bus network, the method executed by a computing device in communication with the plurality of ECUs and the CAN bus network, the method comprising:
detecting a malicious message transmitted by the malicious ECU over the CAN bus network; and
injecting a plurality of bits over the CAN bus network to trigger a predefined plurality of errors for disabling the malicious ECU before the malicious ECU makes an additional attempt to retransmit an additional instance of the malicious message;
wherein the injecting the plurality of bits comprises injecting the plurality of bits in a single session as a consecutive streaming of dominant bits of: a first predefined number of consecutive dominant bits, and injecting a second predefined number of consecutive sets each of a third predefined number of dominant bits, followed by a fourth predefined number of valid bits of a recessive delimiter and a fifth predefined number of recessive bit intermission.
10. The computer implemented method of claim 9, wherein the first predefined number of consecutive dominant bits comprises 14 dominant bits, the second predefined number of consecutive sets comprises 31 consecutive sets, the third predefined number of dominant bits comprises 8 dominant bits, the fourth predefined number of valid bits comprises valid 8 bit recessive delimiter, and the fifth predefined number of recessive bit intermission comprises 3-bit recessive intermission.
11. The computer implemented method of claim 9, wherein in response to the malicious ECU detecting the first predefined number of consecutive dominant bits, and in response to detecting each sequence of the second predefined number of the additional third predefined number of consecutive dominant bits, a current error count value stored by at least one error counter of the malicious ECU is increased.
12. The computer implemented method of claim 9, wherein the first predefined number of consecutive dominant bits are detected by the malicious ECU after transmission of an active error flag.
13. The computer implemented method of claim 9, wherein the first predefined number of consecutive dominant bits are detected by the malicious ECU after detecting a sixth predefined number of consecutive dominant bits following a passive error flag.
14. A system for disabling a malicious electronic control unit (ECU) of a plurality of ECUs in communication with a controller area network (CAN) bus network, comprising:
a non-transitory memory having stored thereon a code for execution by at least one hardware processor of a computing device in communication with the plurality of ECUs and the CAN bus network, the code comprising:
code instructions for detecting a malicious message transmitted by the malicious ECU over the CAN bus network; and
code instructions for injecting a plurality of bits over the CAN bus network to trigger a predefined plurality of errors for disabling the malicious ECU before the malicious ECU makes an additional attempt to retransmit an additional instance of the malicious message;
wherein the injecting the plurality of bits comprises injecting the plurality of bits in a single session as a consecutive streaming of dominant bits of: a first predefined number of consecutive dominant bits, and injecting a second predefined number of consecutive sets each of a third predefined number of dominant bits, followed by a fourth predefined number of valid bits of a recessive delimiter and a fifth predefined number of recessive bit intermission.
15. The system of claim 14, wherein the malicious ECU, the CAN bus network, the plurality of ECUs, and the computing device are implemented in a vehicle.
16. The system of claim 14, wherein the computing device is implemented as one or more of the plurality of ECUs with the code instructions installed on a local memory of the respective one or more of the plurality of ECUs for execution by the hardware processor of the respective one or more of the plurality of ECUs.
17. The system of claim 14, wherein the computing device is implemented as one or more of the plurality of ECUs with the code instructions installed on a local memory of the respective one or more of the plurality of ECUs for execution by the hardware processor of the respective one or more of the plurality of ECUs.
18. A computer program product for disabling a malicious electronic control unit (ECU) of a plurality of ECUs in communication with a controller area network (CAN) bus network, comprising:
a non-transitory memory having stored thereon a code for execution by at least one hardware processor of a computing device in communication with the plurality of ECUs and the CAN bus network, the code comprising:
instructions for detecting a malicious message transmitted by the malicious ECU over the CAN bus network; and
instructions for injecting a plurality of bits over the CAN bus network to trigger a predefined plurality of errors generated for disabling the malicious ECU before the malicious ECU makes an additional attempt to retransmit an additional instance of the malicious message;
wherein the injecting the plurality of bits comprises injecting the plurality of bits in a single session as a consecutive streaming of dominant bits of: a first predefined number of consecutive dominant bits, and injecting a second predefined number of consecutive sets each of a third predefined number of dominant bits, followed by a fourth predefined number of valid bits of a recessive delimiter and a fifth predefined number of recessive bit intermission.


Allowable Subject Matter
Claims 1-16 are allowed, however the claims are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Carlesimo, U.S. Patent 10,462,161 disclose of injecting bits over a CAN bus to trigger an error counter and disabling a malicious ECU, see column 8, lines 12-30 & 49-54.
As per claim 1, it was not found to be taught in the prior art at least for injecting a plurality of bits over a CAN bus network to trigger a predefined plurality of errors for disabling a malicious ECU before the malicious ECU makes an additional attempt to retransmit an additional instance of the malicious message wherein a predefined number of the plurality of errors are triggered by a plurality of injection sessions, wherein each bit injection session is triggered in response to detection of an additional error, and wherein a first injection session of the plurality of injection sessions comprises injecting bits to trigger a first error and transmission of a first error flag, wherein a current error count value stored by at least one error counter of the malicious ECU is increased by the transmission of the first error flag; interrupting the error frame storing the first error flag and injecting bits as an additional bit injection session for manipulating the form of the error frame to trigger a form error, wherein the form error triggersPage 44 of 50Attorney Docket No. P170608USC transmission of another error flag which triggers another increase of the current error count value stored by the at least one error counter of the malicious ECU, wherein the number of iterations are performed accordingly to generate the predefined number of the plurality of errors for disabling the malicious ECU.  
Independent claim 9 is similar in scope to independent claim 1, and is allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulandaivel et al, US 2021/0157388 is relied upon for disclosing of forcibly injecting bits during malicious error frame injection by attacking an ECU (paragraph 0079), and by inducing fault bits, it can cause a device to go into a bus-off (or reset) state in a CAN system (paragraph 0083).
Zeng et al, US 2019/0104149 is relied upon for disclosing of bit injection attacks are prevented by CAN protocol whereby the transmitting ECU would detect a bit error and set an error flag (paragraph 0092).
Ruvio et al, WO 2017/021970 A1 is relied upon for disclosing of manipulating operation of an ECU connected to a CAN bus that includes error counters, and broadcasting a bit stream to a destination an ECU status determined by the error counter, and for querying to determine its status state (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431